Citation Nr: 0943186	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-13 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1951 to March 1955.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2006 rating 
decision by the Philadelphia, Pennsylvania Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2009, 
a Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  In March 2009, this matter was remanded for further 
development. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Diabetes mellitus was not manifested in service or in the 
Veteran's first postservice year, and is not shown to be 
related to his service.


CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A January 2006 letter informed the Veteran of the evidence 
and information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  The letter advised 
the Veteran that he should submit any medical evidence 
pertinent to his claim.  Although complete notice was not 
provided prior to the initial adjudication of the claim, the 
Veteran has had ample opportunity to respond and supplement 
the record and to participate in the adjudicatory process 
after all notice was given.  Significantly, the claim was 
readjudicated after all notice was given (See September 2009 
supplemental statement of the case), and the Veteran is not 
prejudiced by any notice timing defect.  

A May 2008 letter provided notice regarding disability rating 
and an effective date of award.  While such notice was not 
timely (See Dingess v. Nicholson, 19 Vet. App. 473 (2006)), 
this decision denies service connection, and neither the 
rating of a disability nor the effective date of an award is 
a matter for consideration.  Consequently, the Veteran is not 
prejudiced by the notice timing defect.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  Pursuant to the March 2009 Board 
Remand, VA arranged for an examination in June 2009.  He has 
not identified any pertinent evidence that is outstanding.  
VA's duty to assist is met.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If 
diabetes mellitus (as a chronic disease) is manifested to a 
compensable degree within one year following discharge from 
active duty, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

The Veteran's STRs note that in August 1952 he was seen for 
"passing out", his complaints included excessive fatigue, 
sweating, and weakness which were attributed to exhaustion 
from overexertion.  In 1953 and 1954 he was seen for 
complaints of blurred vision.  The STRs contain no mention of 
complaints or treatment for diabetes mellitus type II.

Postservice private treatment records dated from 1996 to 2001 
and VA treatment records from 2000 to 2008 show that the 
Veteran has been receiving ongoing treatment for diabetes 
mellitus since, at least, 1996.

At the January 2009 Travel Board hearing, the Veteran 
testified that his diabetes was first manifested in service.  
He alleged that "black-out" episodes noted in service were 
identical to symptoms of diabetes he has experienced 
postservice.

On June 2009 VA examination, the examiner noted the Veteran's 
claims file, to include STRs, had been reviewed and opined:

"The [Veteran's] diabetes is recognized some 12 years 
or so ago in the [Veteran] who is now near 80 years of 
age was in his late 60s old.  Before then, he was never 
recognized as having diabetes.  Why the [Veteran] thinks 
that his diabetes is of first occurrence during the 
military service is unclear to the examiner and just as 
unclear to the examiner is how adjudication comes about 
asking that question.  The [Veteran] may have had 
symptoms of "blacking out" and blurred vision during 
his military days but there is nothing in the military 
medical records which reads of any diabetes, and his 
urinalysis during his military days are all reported as 
demonstrating no glucosuria and that alone would exclude 
his diabetes as being related to his military service 
and an onset of diabetes type II when the [Veteran] is 
in his late 60s furthermore makes the question of 
diabetes of first occurrence during the military service 
moot. . . Examined for diabetes of relationship to 
military service - not found."

It is not in dispute that the Veteran has diabetes mellitus.  
However, there is no evidence that such disability was 
manifested in service.  Accordingly, service connection for 
diabetes on the basis that it became manifest in service is 
not warranted.  Furthermore, as there is no evidence that 
diabetes was manifested in the first postservice year, 
service connection for such disability on a presumptive basis 
(as a chronic disease under 38 U.S.C.A. § 1112) is also not 
warranted.

Given the above, to establish service connection his diabetes 
the Veteran must affirmatively show, by competent (medical) 
evidence, that his diabetes is related to (was incurred in or 
aggravated by) his service.  He has presented no such 
evidence. Significantly, there is no competent evidence that 
diabetes was manifested prior to 1996.  Such a lengthy (40 + 
years) interval between service and the initial postservice 
clinical manifestation of diabetes is, of itself, a factor 
weighing against a finding of service connection.  See Maxson 
v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  Because the 
Veteran is a layperson, his own opinion that his diabetes is 
related to service is not competent evidence.  Whether 
current diabetes mellitus is related to episodes of 
"blacking out" and blurred vision noted in service is a 
complex medical question beyond the realm of lay observation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
preponderance of the evidence is against this claim.  
Accordingly, it must be denied.


ORDER

Service connection for diabetes mellitus is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


